From a decree adjudging Katie Fixico to be an incompetent and appointing a guardian for her person and estate, E.H. Hoyt prosecutes an appeal. Motion is filed to dismiss this, proceeding for the reason that Hoyt is not an aggrieved person entitled to appeal from said order. The interest asserted by Hoyt is that the decree casts a cloud upon his title to a certain oil and gas lease executed by Katie Fixico to H.R. Denton and by Denton assigned to Hoyt before the decree.
A party is aggrieved by a judgment or decree when it operates on his right of property or bears directly upon his interest. In re Bohanan, 37 Okla. 560, 133 P. 44. The interest affected must be a substantial one. The mere fact that a person is hurt in his feelings, wounded in his affections, or subjected to inconvenience, annoyance, or discomfort, or even expense by a decree does not entitle him to appeal therefrom as long as he is not thereby concluded from asserting or defending his claims of personal or property rights in the proper court. Sherer v. Sherer, 93 Me. 210, 44 A. 899, 71 Am. St. Rep. 339; McKenna v. McKenna, 29 R.I. 224, 69 A. 844.
The decree appealed from does not purport to adjudicate any right claimed by Hoyt, nor does it affect his interests, and would not be admissible in evidence as tending to determine the validity or invalidity of his title to the lease claimed by him. Duroderigo v. Culwell, 52 Okla. 6, 152 P. 605. The sole question determined in the guardianship proceeding was as to the competency of Katie at the time of the inquiry, and the finding thereon had no retroactive effect, and the court had no jurisdiction in that proceeding to adjudicate any right claimed by Hoyt under his lease.
In Duroderigo v. Culwell, it was held that an order of a county court adjudging a person incompetent who had, previous to such order, conveyed real estate, was competent, in a subsequent action in the district court *Page 103 
to recover the real estate, to show that the action was properly brought by his guardian but that a special finding of the county judge that the incompetent was an imbecile from birth was not admissible, for the reason that that was the very question being tried to a jury, and they should be left free to determine it in the light of the evidence introduced at the hearing upon the question.
The appeal is therefore dismissed.
All the Justices concur, except OWEN, J., disqualified.